UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-7352


UNITED STATES OF AMERICA,

                 Petitioner - Appellee,

          v.

GARY DEBENEDETTO,

                 Respondent - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:14-hc-02172-BR)


Submitted:   December 15, 2015             Decided:    December 18, 2015


Before GREGORY    and   FLOYD,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Gary Debenedetto, Appellant Pro Se.    Jennifer Dee Dannels, FMC
BUTNER   FEDERAL   MEDICAL   CENTER,  Butner,   North  Carolina,
Jennifer P. May-Parker, Assistant United States Attorney, Thomas
Gray Walker, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Gary Debenedetto seeks to appeal the district court’s order

civilly committing him to the care and custody of the Attorney

General under 18 U.S.C. § 4246 (2012).              We dismiss the appeal

for lack of jurisdiction because the notice of appeal was not

timely filed.

      When the United States or its officer or agency is a party,

the notice of appeal must be filed no more than 60 days after

the   entry   of   the   district   court’s    final   judgment    or   order,

Fed. R. App. P. 4(a)(1)(B), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                  “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”      Bowles    v.   Russell,    551   U.S.   205,   214   (2007);

see 18 U.S.C. §§ 4241-47 (2012) (setting forth procedures for

involuntary civil commitment of federal detainees).

      The district court’s order was entered on the docket on

November 6, 2014.        The notice of appeal was filed on August 20,

2015. *   Because Debenedetto failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

      *For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266,
276 (1988).



                                      2
period, we dismiss the appeal.         We deny Debenedetto’s motion for

bail    or   release    pending   appeal    and    petition     for    a    writ   of

mandamus and dispense with oral argument because the facts and

legal    contentions     are   adequately    presented     in    the       materials

before   this   court    and   argument    would    not   aid   the    decisional

process.



                                                                           DISMISSED




                                      3